Citation Nr: 9908214	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  91-36 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for the residuals of surgery for "hammertoe" 
deformities, with involvement of the fourth and fifth 
metatarsal bones of the right foot.

2.  Entitlement to a disability evaluation in excess of 10 
percent for the residuals of surgery for "hammertoe" 
deformities, with involvement of the fourth and fifth 
metatarsal bones of the left foot.


REPRESENTATION

Appellant represented by:	Juan F. Matos-Bonet, Esq.


WITNESSES AT HEARING ON APPEAL

LAB, a private vocational rehabilitation consultant, and 
JOFC, a private psychiatrist

ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1958 to 
October 1978.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 1989 confirmed rating 
decision of the Department of Veterans Affairs (VA) San Juan, 
Puerto Rico, Regional Office (RO).  They were remanded by the 
Board in July 1997 for additional development and they are 
now back at the Board, ready for their review on appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the present appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  It has not been objectively demonstrated that the 
service-connected residuals of surgery for "hammertoe" 
deformities, with involvement of the fourth and fifth 
metatarsal bones of the right foot, currently are productive 
of a moderately severe or severe disability or actual loss of 
the use of the foot.

3.  It has not been objectively demonstrated that the 
service-connected residuals of surgery for "hammertoe" 
deformities, with involvement of the fourth and fifth 
metatarsal bones of the left foot, currently are productive 
of a moderately severe or severe disability or actual loss of 
the use of the foot.




CONCLUSIONS OF LAW

1.  The schedular criteria for a disability evaluation in 
excess of 10 percent for the residuals of surgery for 
"hammertoe" deformities, with involvement of the fourth and 
fifth metatarsal bones of the right foot, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, Part 4, Diagnostic Codes 5283, 5284 
(1998)

2.  The schedular criteria for a disability evaluation in 
excess of 10 percent for the residuals of surgery for 
"hammertoe" deformities, with involvement of the fourth and 
fifth metatarsal bones of the left foot, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, Part 4, Diagnostic Codes 5283, 5284 
(1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented well-grounded 
claims for increased ratings.  The facts relevant to this 
appeal have been properly developed and VA's obligation to 
assist the veteran in the development of his claims has been 
satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1998) (Schedule).  Separate rating codes 
identify the various disabilities.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history.  
38 C.F.R. § 4.2 (1998).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
See, 38 C.F.R. § 4.40 (1998); and DeLuca v. Brown, 8 Vet. 
App. 202, 205-206 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to abnormal 
movement (due to ankylosis, contracted scars, flail joints, 
etc.), weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity, atrophy of 
disuse, as well as instability of station, disturbance of 
locomotion and interference with sitting, standing and 
weight-bearing.  38 C.F.R. § 4.45 (1998).

The United States Court of Appeals for Veterans Claims (the 
Court) has said that, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  Pursuant to this 
holding, the Board has reviewed all the pertinent evidence of 
record but has placed more emphasis on the most recently 
produced medical evidence, which essentially consists of the 
reports of a VA medical examination and X-Rays that were 
conducted and obtained in August 1997, as this is the 
evidence that provides a clear picture of the current 
severity of the service-connected disabilities of the feet.

The record shows that the service-connected residuals of 
surgeries for "hammertoe" deformities of both feet are 
currently rated as 10 percent disabling, for each foot, under 
the provisions of Diagnostic Codes 5283 and 5284 of the 
Schedule, which are the diagnostic codes that address the 
malunion or nonunion of the tarsal or metatarsal bones and 
the residuals of foot injuries, respectively, each of which 
provides for a 10 percent rating when the severity of the 
disability is moderate.  Both diagnostic codes also provide 
for 20 and 30 percent ratings when the evidence shows that 
the severity of the disability is moderately severe, or 
severe, and for a maximum 40 percent rating when there is 
actual loss of the use of the foot.  See, 38 C.F.R. § 4.71a, 
Part 4, Diagnostic Codes 5283, 5284 (1998).

As noted above, the Board remanded this appeal in July 1997 
for additional development.  In the remand, the RO was asked 
to schedule a re-examination of the veteran's feet in order 
to obtain data sufficient for rating purposes.  The data was 
obtained and it is contained in the reports of the 
aforementioned VA medical examination and VA X-Rays of August 
1997.

According to the report of the August 1997 VA X-Rays, the 
radiologic evaluation of the veteran's feet showed a 
periosteal new bone deposition at the distal end of the 
fourth metatarsal bone, subluxation of the distal 
phalangophalangeal joint of the fifth toe on the left foot 
and of the proximal phalangophalangeal joint of the fifth toe 
on the right side.  These findings were felt to possibly be 
related to inflammatory changes which might include both 
infectious and non-infectious or inflammatory processes or 
post-traumatic changes.  There was also ankylosis of the 
proximal phalangophalangeal joint of the fourth toe on the 
left side, as well as minimal plantar spur formations in the 
calcaneal bone.

The impressions listed in the above VA radiologic report were 
the following:  (1) left distal phalangophalangeal joint 
subluxation of the 5th toe; (2) right proximal 
phalangophalangeal joint subluxation of the right foot; (3) 
surrounding soft tissue swelling present on either side, rule 
out inflammatory changes; (4) ankylosis of the left proximal 
phalangophalangeal joint of the 4th toe; and (5) old 
periosteal new bone formation in the head of the 4th 
metatarsal bone on the left side.

According to the report of the August 1997 VA medical 
examination, the veteran, who was status post-surgery of the 
fourth and fifth metatarsal bones of both feet due to 
hammertoe deformities, complained of pain in the fourth and 
fifth toes of both feet, with radiation to the calves, and 
occasional numbness of the same toes.  The pain reportedly 
worsened upon standing for more than one hour and, while he 
had been offered surgery, he had decided against it due to 
the lack of success of two previous surgeries.

The above report also reveals that, on examination, the 
veteran was noted to be obese and to have complete supination 
and pronation.  He did not rise on his toes and heels, nor 
squatted, because he claimed that he had pain.  It was 
observed, however, that he had a normal gait cycle, that he 
had a full range of motion in both ankles and that there was 
no objective evidence of pain on motion on any part of the 
fourth and fifth metatarsal bones of both feet, even though 
the veteran claimed pain.  There was normal muscle strength 
in both feet and well-healed scars "on both feet dorsum of 
the 4th and 5th toes and on the left foot on the 3rd one."  At 
the time of the examination, there were no hammertoe 
deformities on the fourth and fifth toes or in any toe of 
either foot and there were no ulcers nor swelling of the 
legs.

The diagnoses were listed in the above report as follows:  
(1) residuals of surgery for hammertoes right foot, 4th and 
5th metatarsal bones; (2) residuals of surgery [for 
hammertoes] left foot, 4th and 5th metatarsal bones; and (3) 
left distal phalangophalangeal joint subluxation of the fifth 
toe; right proximal phalangophalangeal joint subluxation 
right foot; soft tissue swelling both ankles; ankylosis of 
the left proximal phalangophalangeal joint of the fourth toe 
and old periosteal new bone formation in the heads of the 
fourth metatarsal bones left side, as per the feet X-Rays of 
August 1997.

Additionally, the subscribing VA physician noted that he 
reviewed the claims folder carefully, including the report of 
a prior VA orthopedic examination and X-Rays conducted and 
obtained in June 1992, and that, as seen on the current X-
Rays, "there is no malunion or nonunion of the fourth and 
fifth metatarsal bones."  He further said that, at the time 
of the examination, the veteran had no hammertoes deformities 
objectively on either feet, no evidence of plantar calluses, 
no muscle atrophy, normal muscle strength, functional feet, a 
normal gait cycle, no tenderness to palpation on the scars on 
the feet and only ingrown nails in both great toes, which 
were not related to the service-connected feet disabilities.  
He also expressed his belief that the subjective complaints 
reported by the veteran regarding his feet did not correlate 
objectively with the physical examination that had just been 
conducted.

From the above medical data, it is clear that it has not been 
objectively shown that the degree of disability currently 
produced by the service-connected residuals of surgery for 
"hammertoe" deformities of both feet is moderately severe, 
or severe, or productive of actual loss of the use of either 
foot.  As thoroughly explained above, there is no radiologic 
evidence of malunion or nonunion of the fourth and fifth 
metatarsal bones of the feet and no evidence of "hammertoe" 
deformities, plantar calluses or muscle atrophy on either 
foot.  Both feet are functional and have normal muscle 
strength.  Further, the veracity of the veteran's complaints 
regarding the current symptomatology attributable to the 
service-connected disabilities of the feet has been seriously 
questioned by the last specialist who examined him, as not 
only was he noted to have a normal gait cycle and functional 
feet, but his subjective complaints of pain and numbness were 
found not to correlate with the objective evidence obtained 
on examination.

The Board is, of course, certainly aware that there are 
certain abnormalities in the veteran's feet that were noted 
on X-Rays.  However, none of these abnormalities has been 
shown to be a part or a manifestation of the service-
connected disabilities of the feet and, even if they were 
considered as such, the fact remains that the objective 
findings reported by the examiner, which took into 
consideration the veteran's subjective complaints of pain and 
functional loss, clearly demonstrate that the functional 
impairment and disability currently produced by the service-
connected disabilities of the feet is not more than moderate.  
Consequently, the Board has no other recourse but to conclude 
that the schedular criteria for disability evaluations in 
excess of 10 percent for the service-connected residuals of 
surgery for "hammertoe" deformities of both feet have not 
been met.  The appealed claims have thus failed and must be 
denied.

Finally, it is noted that the Board has not found that there 
are exceptional or unusual circumstances in the present case 
that would mandate a referral of either claim to the RO for 
consideration of an extra-schedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) (1998) and that, 
therefore, no further action in this regard is necessary at 
this time.  See, in this regard, Floyd v. Brown, 9 Vet. App. 
88 (1996), and Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

1.  A disability evaluation in excess of 10 percent for the 
residuals of surgery for "hammertoe" deformities, with 
involvement of the fourth and fifth metatarsal bones of the 
right foot, is denied.

2.  A disability evaluation in excess of 10 percent for the 
residuals of surgery for "hammertoe" deformities, with 
involvement of the fourth and fifth metatarsal bones of the 
left foot, is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals


 
- 8 -


- 1 -


